DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      JEFFREY SCOTT ROLAND,
                            Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D14-985

                          [December 17, 2014]

   Appeal of order denying rule 3.853 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin J. Bidwill,
Judge; L.T. Case No. 01-006152 CF10A.

   Jeffrey Scott Roland, Daytona, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and James J.
Carney, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   The State concedes in its response to this court’s order to show cause
that this matter must be reversed and remanded for further
consideration of appellant’s rule 3.853 motion for DNA testing. This
cause is remanded for the trial court to consider the merits of that
motion. In doing so, the trial court may also consider, if appropriate, its
earlier ruling on appellant’s petition for release and transportation of
evidence for DNA testing, and motion for order directing buccal
swabbing.

   Reversed and remanded.

WARNER, GERBER and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.